Citation Nr: 1703810	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970 in the United States Army, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2012, the Board remanded the appeal for further development.

In August 2013, Board requested an expert medical opinion from the Veterans Health Administration (VHA). 

In February 2014, the Board again remanded the appeal for further development.


FINDING OF FACT

The Veteran did not have a left knee disability upon entry onto active service, he likely injured his knee during service, and a current left knee disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

There is no dispute that the Veteran has current left knee arthritis.  See, e.g. September 2013 VA examination report.  Throughout the appeal, he has reported that his left knee was injured when, during a typhoon in Vietnam, he was blown from a helicopter and fell about 10-12 feet below, landing on rocks and lacerating his knee.  

On his March 1966 Report of Medical History on entry into service, the Veteran reported occasional locking of the knee, but on examination, no abnormalities of the knee were noted by the physician.  He had no scars on the knees.  Subsequent service treatment records (STRs) show that in November 1967, the Veteran reported pain in a knee, although it is unknown whether it was in the right or left knee.  In December 1969, an in-service physician documented a history of trauma to both knees and chondromalacia patella in the right knee.  X-rays were normal.  On examination at separation in April 1970, the Veteran reported swollen or painful joints, a trick or locked knee, and a knee injury in Vietnam with continuous pain.  The examiner documented a scar on the left knee.  The Veteran also submitted statements from a friend, J.K., his mother, his brother, and his sister supporting the in-service incurrence of a left knee injury.

Records in the years shortly after discharge also document left knee problems.  On VA examination in July 1970, the Veteran complained of knee pain with occasional locking.  He reported that he fell off of a helicopter in 1968 and sustained a left knee laceration.  On examination, the examiner documented a linear scar which extended from the anterior lower thigh to the anterior knee.  There was tenderness of the knee but no joint limitation of motion.  X-rays were normal.  The Veteran was diagnosed with a slightly tender left knee scar and "residual pain in both knee joints, history of trauma [and] laceration."

On VA examination in July 1975, the Veteran reported knee pain.  He stated he injured both knees when he ran out of a helicopter during active service in 1969.  X-rays were normal.  The Veteran was diagnosed with bilateral knee injury residuals with a healed left knee scar.

In a September 1975 private medical record, the Veteran reported crepitation and swelling of the knees.  He reported that he injured his knees when he fell 12 feet from a helicopter and landed on a pile of rocks during the Vietnam War.  X-rays were normal. 

The Veteran has already been service-connected for his left knee scar, and for right knee disorders based on documentation in the STRs.  See November 1970 Rating Decision.  On the matter of nexus between his current left knee arthritis and service, the record contains conflicting opinions.

On VA examination in May 2006, the examiner did not render an opinion on the matter of direct service connection.  The examiner stated that the Veteran's left knee disorder was not likely related to his right knee disability, but was more likely a naturally-occurring arthritis.  

On VA examination in January 2013, the examiner opined that the left knee arthritis was less likely than not incurred in or caused by service because there was no evidence in the claims file of treatment for a left knee injury.  The examiner additionally provided a negative nexus opinion on the matter of secondary service connection.

In a September 2013 VHA opinion, the examiner opined that there was less than a 50 percent probability that the Veteran's left knee disorder was accelerated or caused by military service or military injuries.  The examiner found there was no objective evidence of damage to the knees during military service.  The examiner further stated that because there was no evidence of knee problems following military service, or civilian records of treatment for knee problems, there was no objective evidence of damage to the knees during military service.  Rather, the examiner attributed the current disorder to a life of laborious work and normal wear and tear.  He stated that had the military activities caused knee problems, the Veteran would have had treatment earlier and would have had more problems than those documented in the record.

On VA examination in September 2013, the Veteran's knees were examined but an opinion on etiology was not provided.  It appears this examination was conducted in order to assess the service-connected right knee disability.  See October 2013 Rating Decision.  

In a December 2013 private medical record, Dr. M. conducted an examination of the Veteran's knees and reviewed recent MRI results.  The Veteran reported that in 1968, he injured his left knee after being blown from a helicopter.  He received treatment from his primary care physician after discharge.  He reported continuous left knee pain since the in-service injury.  Dr. M. opined that, based on the Veteran's reported history, a physical examination, and his medical records, it was likely that the in-service helicopter fall at least contributed to the current left knee disorders, including arthritis and a medial meniscal tear.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his left knee disorder.

The May 2006 VA examination report is not evidence against the claim as it did not address the matter of direct service connection.  The January 2013 VA examiner's opinion is of low probative value as it is based on the inaccurate factual premise that there was "no evidence" of a left knee injury in service.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  To the contrary, the December 1969 STR documented trauma to the knees, the Veteran exited service with a left knee scar that was not present on entry, and buddy statements support the in-service incurrence of a left knee injury.  For the same reason, the September 2013 VHA opinion is of low probative value as the examiner's conclusion was based on "no objective evidence" of damage to the knees in service, "no evidence" of knee problems following military service, and a finding that the Veteran would have had earlier treatment if he had sustained injuries in the military.  It is unclear how the VHA examiner reached a finding that there was no left knee injury in service while simultaneously noting the 1969 report of trauma, the left knee scar on separation, and the buddy statements.  As for post-service documentation, it does not appear that the VHA examiner considered the 1970-1975 records documenting left knee complaints; indeed he made no mention of these records in his report.  The September 2013 report too is founded on an inaccurate factual premise.   Reonal, 5 Vet. App. at 460.

By contrast, the December 2013 report is adequate for examination.  The physician linked the Veteran's current left knee disorders to service based on the admissible and believable lay evidence of the Veteran, his friend, and his family members, as well as the in-service injury as supported by the 1969 STR, and the left knee scar that was present on discharge but not entry, and the left knee complaints on separation.  He based his conclusion on an examination of pertinent facts in the claims file, the Veteran's medical history, and diagnostic reports.  

While further development could be conducted on this claim, the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Here, the evidence is at least in equipoise in showing that the Veteran's left knee disorder was incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a left knee disorder is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


